Exhibit 10.14

 

Amendment No. 3 to the

2012 Equity Incentive Plan 

 

      WHEREAS, MYOS RENS Technology Inc. (the “Company”) has established the
2012 Equity Incentive Plan, effective September 24, 2012 (the “Plan”);

 

      WHEREAS, the Company's Board of Directors (the “Board”) has the authority
pursuant to Section 14(a) of the Plan to amend the Plan subject to the approval
of holders of the Company's common stock (“Common Stock”), $0.001 par value per
share (the “Stockholders”) entitled to vote in accordance with applicable law;

 

      WHEREAS, the Board desires to amend the Plan to increase the aggregate
number of shares of the Company's Common Stock that may be issued under the Plan
(“Amendment No. 3”); and

 

      WHEREAS, on November 17, 2016, the Board approved Amendment No. 3 and
recommend its approval to the Stockholders;

 

      NOW, THEREFORE, pursuant to the power of amendment set forth in the Plan
and subject to the approval of Stockholders, the Plan is hereby amended as
follows effective upon the approval by the Stockholders of Amendment No. 3:

 

1.           The reference to “550,000 shares” in the first sentence of
paragraph (b) of Section 5 of the Plan is replaced in its entirety with “850,000
shares”.

 

2.           A new Section 5(f) of the Plan is hereby added to read in its
entirety as follows:

 

“Notwithstanding any provision in the Plan to the contrary (but subject to
adjustment as provided in Section 12), the Committee shall not grant to any one
Eligible Person in any one calendar year Awards (i) for more than 1,200,000
Common Shares in the aggregate or (ii) payable in cash in an amount, when added
to any cash fees paid by the Company as compensation to such Eligible Person,
exceeding $2,200,000 in the aggregate.”

 

3.           A new Section 5(g) of the Plan is hereby added to read in its
entirety as follows:

 

“Notwithstanding any provision in the Plan to the contrary (but subject to
adjustment as provided in Section 12), the aggregate value of all compensation
paid or granted, as applicable, to any individual for service as a non-employee
director (as defined in Rule 16b-3(b)(3) of the Exchange Act) with respect to
any calendar year, including Awards granted and any cash fees paid by the
Company as compensation to such non-employee director, shall not exceed $750,000
in total value. For purposes of this Section 5(g), the value of the Awards shall
be based on the grant date Fair Market Value of such Awards for financial
reporting purposes.”

 

4.           Section 11(c) of the Plan is replaced in its entirety with the
following:

 

The Performance Criteria that will be used to establish the Performance Goal(s)
shall be based on the attainment of specific levels of performance of the
Company and/or one or more Affiliates, divisions or operational units, or any
combination of the foregoing, as determined by the Committee, which criteria may
be based on one or more of the following business criteria: (i) revenue; (ii)
sales; (iii) profit (net profit, gross profit, operating profit, economic
profit, profit margins or other corporate profit measures); (iv) earnings (EBIT,
EBITDA, earnings per share, or other corporate earnings measures); (v) net
income (before or after taxes, operating income or other income measures); (vi)
cash (cash flow, cash generation or other cash measures); (vii) stock price or
performance; (viii) total stockholder return (stock price appreciation plus
reinvested dividends divided by beginning share price); (ix) economic value
added; (x) return measures (including, but not limited to, return on assets,
capital, equity, investments or sales, and cash flow return on assets, capital,
equity, or sales); (xi) market share; (xii) improvements in capital structure;
(xiii) expenses (expense management, expense ratio, expense efficiency ratios or
other expense measures); (xiv) business expansion or consolidation (acquisitions
and divestitures); (xv) internal rate of return or increase in net present
value; (xvi) working capital targets relating to inventory and/or accounts
receivable; (xvii) inventory management; (xviii) service or product delivery or
quality; (xix) customer satisfaction; (xx) employee retention; (xxi) safety
standards; (xxii) productivity measures; (xxiii) cost reduction measures; and/or
(xxiv) strategic plan development and implementation. Any one or more of the
Performance Criteria adopted by the Committee may be used on an absolute or
relative basis to measure the performance of the Company and/or one or more
Affiliates as a whole or any business unit(s) of the Company and/or one or more
Affiliates or any combination thereof, as the Committee may deem appropriate, or
any of the above Performance Criteria may be compared to the performance of a
selected group of comparison companies, or a published or special index that the
Committee, in its sole discretion, deems appropriate, or as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of Performance Goals
pursuant to the Performance Criteria specified in this paragraph. To the extent
required under Section 162(m) of the Code, the Committee shall, within the first
90 calendar days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), define in an objective
fashion the manner of calculating the Performance Criteria it selects to use for
such Performance Period and thereafter promptly communicate such Performance
Criteria to the Participant.

 

  

 

 

5.           Except as hereinabove amended and modified, the Plan shall remain
in full force and effect.

 

6.           A majority in voting interest of the stockholders present in person
or by proxy and entitled to vote at the meeting of stockholders at which this
Amendment No. 3 to the Plan was considered, has duly approved this Amendment No.
3 to the Plan.

 

IN WITNESS WHEREOF, this Amendment No. 3 to the Plan is made effective this 21st
day of December, 2016.

 

  MYOS RENS TECHNOLOGY INC.         By:  /s/ Joseph Mannello      Name: Joseph
Mannello      Title: Chief Executive Officer

 

 

 

 

